United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0104
Issued: July 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 21, 2016 appellant filed a timely appeal from an October 4, 2016 merit
decision and a June 30, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $2,859.01 overpayment of compensation
for the period June 19 through August 7, 2015; (2) whether OWCP abused its discretion in
denying waiver of recovery of the overpayment; and (3) whether OWCP properly determined
that appellant had abandoned her request for a prerecoupment hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 4, 2015 appellant, then a 28-year-old city carrier assistant,
sustained a lumbar sprain when her work vehicle was struck from behind. She stopped work on
the date of injury and received wage-loss compensation and medical benefits. Appellant
returned to modified duty on July 11, 2015 working in a part-time capacity.2
On July 21, 2015 appellant filed a claim for compensation (Form CA-7) for leave without
pay for the period June 19 through July 10, 2015. Her time analysis form (Form CA-7a)
indicated 16 days of wage-loss compensation amounting to 6 hours of leave for each full day
worked. Appellant also filed CA-7 forms for the period July 11 through August 7, 2015 for
intermittent wage loss.
On August 25, 2015 the employing establishment clarified that appellant was a
temporary, part-time employee and that she had been employed for less than 11 months during
the previous year. It submitted further information which indicated that, as a part-time employee
appellant received $15.68 per hour as a city carrier assistant, worked five days per week, and
averaged 32 hours weekly as she was on a rotating or irregular schedule.
In a September 10, 2015 initial payment memorandum, appellant was reported as
working an average of 6.4 hours per day, 5 days per week, resulting in 32 hours of work weekly.
Appellant’s hourly rate at $15.68 was multiplied by 6.4 hours to calculate a daily rate of
$100.35.3 The daily rate was multiplied by 260 to determine average annual earnings pursuant to
5 U.S.C. § 8114(d)(1)(B), then divided by 52 to calculate a new weekly pay rate of $501.76.4
On October 13, 2015 OWCP issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $2,859.01 for the period June 19 through
August 7, 2015 because she was paid at an incorrect pay rate. It found that she was not at fault
in the creation of the overpayment, making her eligible for waiver of recovery of the
overpayment. OWCP explained that when appellant initially filed the July 21, 2015 claim for
wage loss, her pay had been based on a temporary pay rate while her true pay rate was being
developed. It noted that her pay rate was corrected once it had received information and
calculated the rate of $501.76 weekly. Appellant’s average work hours were 6.4 hours per day, 5
days per week. OWCP explained that from June 19 through July 10, 2015, appellant received
2

On March 24, 2016 OWCP notified appellant of a proposal to terminate her wage-loss compensation benefits
based on the report of her attending physician which found no further disability connected to the employment injury.
By decision dated April 28, 2016, it terminated her wage-loss compensation benefits finding that the weight of the
medical evidence established that she was no longer disabled from work as a result of the May 4, 2015 work injury.
OWCP noted that appellant’s medical benefits were not terminated and would remain open if treatment was needed
for the accepted condition.
3

OWCP had originally been provided payroll information reflecting an average daily wage rate of $100.35.
Using 5 U.S.C. § 8114(d)(3), it calculated the weekly pay rate at $289.47 for an average of 32 hours a week.
4

The average annual earnings are the product obtained by multiplying her daily wage for the particular
employment or the average thereof if the daily wage has fluctuated, by 300 if she was employed on the basis of a 6day workweek, 280 if employed on the basis of a 5½-day workweek, and 260 if employed on the basis of a 5-day
workweek. 5 U.S.C. § 8114(d).

2

$926.34 for 16 days of leave when she should have received $1,204.22.5 For the period July 11
through 24, 2015, appellant received payment in the amount of $2,026.36 for 44.8 hours of
leave; however, she should have only received pay for this period in the amount of $362.21 for
30.8 hours of leave at $15.68 an hour and 75 percent compensation rate. From July 25 through
August 7, 2015, appellant had received $1,990.18 for 44 hours of leave when she should have
received $517.44 for those 44 hours (44 hours times $15.68 an hour times 75 percent). It
concluded that for the period June 19 through August 7, 2015, appellant was paid $4,942.88
when she should have been paid $2,083.87, resulting in a $2,859.01 overpayment.
OWCP provided appellant with an overpayment recovery questionnaire (Form OWCP20) and advised that she could request a prerecoupment hearing if she wished to challenge the
fact of overpayment or to request waiver of recovery of the overpayment. If she claimed a
waiver of recovery, she was advised to submit supporting financial information and a completed
overpayment recovery questionnaire within 30 days.
On October 20, 2015 appellant requested a prerecoupment hearing arguing that the
overpayment should be waived because it occurred through no fault of her own. She reported
that she had submitted the CA-7 and CA-7a forms on time and her manager was to file the
remaining information. Appellant contended that she had never been told of any overpayment.
She submitted a completed overpayment recovery questionnaire indicating that she had two
dependent children, a monthly income of $217.00 from earnings, monthly expenses of $810.59,
and $187.00 in her bank account. No supporting financial documentation was submitted.
In a May 12, 2016 notice, OWCP’s Branch of Hearings and Review scheduled a
prerecoupment hearing for 9:30 a.m. Eastern Standard Time (EST) on June 14, 2016. It
provided appellant with a toll-free number and passcode for the telephone hearing. OWCP
advised appellant that postponement of the hearing would only be permitted upon receipt of
documentation showing her nonelective hospitalization or that the death of a spouse, parent, or
child prevented her attendance. The notice was mailed to appellant’s address of record.
On June 14, 2016 appellant failed to participate in the telephone prerecoupment hearing.
By decision dated June 30, 2016, an OWCP hearing representative found that appellant
failed to appear at the prerecoupment hearing and had therefore abandoned her request. The
hearing representative found no evidence of record establishing that appellant had contacted
OWCP prior to or subsequent to the scheduled hearing.
By decision dated October 4, 2016, OWCP finalized its preliminary overpayment
decision. It found that appellant had received an overpayment of compensation in the amount of
$2,859.01 for the period June 19 through August 7, 2015. It further found that she was not at
fault in the creation of the overpayment. OWCP determined that the overpayment was not
subject to waiver of recovery, however, because appellant had failed to submit the requested
financial information to support the figures provided in her OWCP-20 form. Thus, there was no
evidence of record that recovery of the overpayment would defeat the purpose of FECA or be
5

As appellant had dependents, her compensation rate was at 75 percent. ($100.35 @ day times 16 days equals
$1,605.60 times 75 percent equals $1,204.22).

3

against equity and good conscience. OWCP requested repayment be made in full within 30
days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.6 Section 8129(a) of FECA provides, in pertinent part: When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.7
An employee is paid compensation for total disability equal to a percentage of his or her
monthly pay.8 To calculate monthly pay, the initial issue is the determination of the specific time
when the employee’s monthly pay will be calculated. Under 5 U.S.C. § 8101(4), the monthly
pay is determined at the time of injury, the time disability begins, or the time compensable
disability recurs, if the recurrence begins more than six months after a return to regular full-time
employment.9
Once the proper time period is determined, the pay rate is determined under 5 U.S.C.
§ 8114(d). This section provides a specific methodology for determining pay rate:
(1) If the employee worked in the employment in which she was employed at the
time of her injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay-(A) was fixed, the average annual earnings are the annual rate of pay; or
(B) was not fixed, the average annual earnings are the product obtained by
multiplying his daily wage for particular employment, or the average
thereof if the daily wage has fluctuated, by 300 if she was employed on
the basis of a 6-day workweek, 280 if employed on the basis of a 5 1/2day week, and 260 if employed on the basis of a 5-day week.
(2) If the employee did not work in employment in which she was employed at
the time of her injury during substantially the whole year immediately preceding
the injury, but the position was one which would have afforded employment for
substantially a whole year, the average annual earnings are a sum equal to the
average annual earnings of an employee of the same class working substantially
the whole immediately preceding year in the same or similar employment by the
6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8106(c).

9

Id. at § 8101(4).

4

United States in the same or neighboring place, as determined under paragraph
(1) of this subsection.
(3) If either of the foregoing methods of determining the average annual earnings
cannot be applied reasonably and fairly, the average annual earnings are a sum
that reasonably represents the annual earning capacity of the injured employee in
the employment in which she was working at the time of the injury having regard
to the previous earnings of the employee in federal employment, and of other
employees of the United States in the same or most similar employment in the
same or neighboring location, other previous employment of the employee, or
other relevant factors. However, the average annual earnings may not be less than
150 times the average daily wage the employee earned in the employment during
the days employed within one year immediately preceding her injury.
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,859.01 for the period June 19 through August 7, 2015.
Appellant was employed as a city carrier assistant, in a part-time, temporary position.
She had not worked in this position for 11 months prior to injury. Pursuant to 5 U.S.C.
§ 8114(d) since appellant had not worked in the employment in which she was employed at the
time of injury during substantially the whole year prior to the injury, but the employing
establishment did not dispute that the position was one which would have afforded employment
for substantially a whole year, pursuant to 5 U.S.C. § 8114(d)(2) the pay rate calculation
properly reverted back to 5 U.S.C. § 8114(d)(1). As appellant’s annual earnings were not fixed,
and she was employed on the basis of a 5-day week, OWCP utilized the daily rate multiplier of
260 under 5 U.S.C. § 8114(d)(1)(B).10
OWCP determined that she worked on average 6.4 hours daily, 5 times per week. Based
on her hourly rate of $15.68, OWCP properly determined that appellant’s average daily wage
amounted to $100.35. Appellant’s average annual earnings were calculated by multiplying her
daily wage by 260, as she was employed on the basis of a 5-day week, which was then divided
by 52 to calculate a weekly pay rate of $501.76.11

10

See T.M., Docket No. 15-149 (March 9, 2015) wherein the Board explained that the evidence from the
employing establishment confirmed that the claimant had not worked in her position for substantially one whole
year prior to the date of injury on September 7, 2013. Therefore the next step under 5 U.S.C. § 8114(d) was to
determine if the position was one which would have afforded employment for substantially a whole year. As noted
above, if the position would have afforded employment for substantially the whole year, then the pay rate is the
earnings of a claimant of the same class working substantially the whole immediately preceding year in the same or
similar employment by the United States in the same or neighboring place. OWCP applied 5 U.S.C. § 8114(d)(3),
which required that the pay rate be no less than 150 times the average daily wage. This section was only to be used
if 5 U.S.C. § 8114(d)(2) could not be applied reasonably and fairly. In the current case, OWCP originally had used
5 U.S.C. § 8114(d)(3). It later determined that 5 U.S.C. § 8114(d)(1)(B) was the proper method.
11

5 U.S.C. § 8114(d).

5

For the period June 19 through July 10, 2015, appellant’s pay rate had been based on an
incorrect rate of pay and she received $926.34 for 16 days of wage loss. She should have
received $1,204.22 for the 16 days of wage loss at the daily rate of $100.35 (times 75 percent).
With respect to the period July 11 through 24, 2015, appellant was incorrectly paid
$2,026.36. Based on the Form CA-7a, she worked a total of seven days for two hours on each
day. As she typically worked 6.4 hours daily, appellant was entitled to leave without pay for the
remaining 4.4 hours of each day worked. Thus, OWCP properly determined that she was only
entitled to 30.8 hours for the 7 days, resulting in $362.21 of wage-loss compensation for the
period July 11 through 24, 2015 at the hourly rate of $15.68 (times 75 percent).
For the period July 25 through August 7, 2015, appellant was paid $1,990.18, but, based
on the hourly pay rate of $15.68 for 44 hours of leave without pay (times 75 percent), OWCP
properly determined that appellant was entitled to $517.44 for the period July 25 through
August 7, 2015.
The Board finds that OWCP properly found that appellant should have received
$2,083.87 for the period June 19 to August 7, 2015 rather than the $4,942.88 she received.12
Appellant has not submitted any evidence disputing the fact and amount of the overpayment.
The Board will therefore affirm OWCP’s finding of an overpayment of compensation in the
amount of $2,859.01.13
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.14 These statutory
guidelines are found in section 8129(b) of FECA which states: Adjustment or recovery of an
overpayment by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.15 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of her
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by

12

$4,942.88 - $2,083.87 = $2,859.01. See L.M., Docket No. 16-0144 (issued March 22, 2016).

13

B.A., Docket No. 15-1171 (issued December 21, 2015).

14

See Robert Atchison, 41 ECAB 83, 87 (1989).

15

5 U.S.C. § 8129(b).

6

OWCP from data provided by the Bureau of Labor Statistics.16 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his position for the
worse.17 To establish that a valuable right has been relinquished, it must be shown that the right
was in fact valuable, that it cannot be regained, and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.18
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. This
information will also be used to determine the repayment schedule, if necessary. Failure to
submit the requested information within 30 days of the request shall result in denial of waiver,
and no further request for waiver shall be considered until the requested information is
furnished.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation.20
As appellant was found to be without fault in the creation of the overpayment in
compensation, waiver must therefore be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against
equity and good conscience.
In its preliminary notice of overpayment dated October 13, 2015, OWCP requested that
appellant provide supporting financial information and a completed overpayment recovery
questionnaire. While she submitted the overpayment recovery questionnaire, appellant failed to
submit any financial information outlining her income, expenses, and assets for OWCP to
determine whether waiver of the overpayments was appropriate. Further, she made no argument
that she gave up a valuable right or changed her position for the worse in reliance on the
16

20 C.F.R. § 10.436. An individual is deemed to need substantially all of her monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio
Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource base of
$4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (June 2009).
17

Id. at § 10.437(a), (b).

18

Id. at § 10.437(b)(1).

19

Id. at § 10.438.

20

R.H., Docket No. 15-0392 (issued February 3, 2016).

7

overpaid compensation prior to the issuance of OWCP’s October 4, 2016 decision. As appellant
failed to submit complete financial information, the evidence before OWCP was insufficient to
determine whether recovery of the overpayment would defeat the purpose of FECA or would be
against equity or good conscience.21 Accordingly, as required by section 10.438 of its
regulations, appellant was not entitled to a waiver.22 The Board therefore finds that OWCP
properly denied waiver of recovery of the overpayment of compensation in the amount of
$2,859.01.23
On appeal, appellant argues that she did not know she was being overpaid and should not
be responsible for repayment caused by someone else’s mistake. Although OWCP found that
appellant was without fault in the matter of the overpayment, repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against
equity and good conscience.24
With respect to recovery of the overpayment of compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.25 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.26
LEGAL PRECEDENT -- ISSUE 3
Section 10.622(f) of OWCP’s regulations and Chapter 2.1601.6(g) of OWCP’s
procedures provide that failure of appellant to appear at the scheduled hearing, failure to request
a postponement, and failure to request a new hearing in writing within 10 days after the date of
the scheduled hearing shall constitute abandonment of the request for a hearing.27 Under these
circumstances, the Branch of Hearings and Review will issue a formal decision finding that the
claimant has abandoned her request for a hearing and return the case to the district office. In
cases involving prerecoupment hearings, the Branch of Hearings and Review will also issue a
final decision on the overpayment, based on the available evidence, before returning the case to
the district office.28

21

20 C.F.R. § 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).
22

J.V., Docket No. 15-0140 (issued November 25, 2015).

23

M.S., Docket No. 11-96 (issued August 17, 2011).

24

See Wade Baker, 54 ECAB 198 (2002).

25

Cheryl Thomas, 55 ECAB 610 (2004).

26

Id.

27

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011).
28

Id.

8

ANALYSIS -- ISSUE 3
In a letter dated May 12, 2016, OWCP advised appellant of a scheduled telephonic
prerecoupment hearing with the hearing representative at a specific time on June 14, 2016. The
evidence establishes that it mailed appropriate notice to appellant at her last known address. The
record also reveals that appellant failed to request postponement, failed to appear for the
scheduled hearing, and failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing. As this meets the condition for abandonment of a hearing as
specified by OWCP’s regulations and procedure manual, the Board finds that OWCP properly
found that appellant abandoned her request for a prerecoupment hearing before an OWCP
hearing representative and properly issued a final decision on the overpayment of
compensation.29
CONCLUSION
The Board finds that appellant received a $2,859.01 overpayment of compensation for the
period June 19 through August 7, 2015. The Board further finds that OWCP properly denied
waiver of recovery of the overpayment and properly determined that appellant abandoned her
request for a prerecoupment hearing.

29

T.M., Docket No. 15-0147 (issued November 13, 2015); M.G., Docket No. 14-1917 (issued January 22, 2015).

9

ORDER
IT IS HEREBY ORDERED THAT the October 4 and June 30, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

